ON RETURN TO REMAND
TAYLOR, Judge.
We remanded this case so that the trial court could resentence the appellant pursuant to our instructions, 575 So.2d 1208. At the time of the offense, sodomy in the second degree was a class C felony with a maximum sentence of 10 years’ imprisonment. The appellant received a 20-year sentence. The trial court has now resen-tenced the appellant to 10 years, which is within the statutory limits in existence at the time of the offense. Thus, the appellant’s conviction and sentence is affirmed.
OPINION EXTENDED; AFFIRMED.
All the Judges concur.